DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Per MPEP 201.08 - 
The Office does not need to make a determination as to whether the requirement of 35 U.S.C. 120 that the earlier nonprovisional application discloses the invention of the second application in the manner provided by 35 U.S.C. 112(a) is met unless the filing date of the earlier nonprovisional application is relied upon in a proceeding before the Office.  Accordingly, an alleged continuation-in-part application should be permitted to claim the benefit of the filing date of an earlier nonprovisional application if the alleged continuation-in-part application complies with the other requirements of 35 U.S.C. 120 and 37 CFR 1.78, such as:
(A) The first application and the alleged continuation-in-part application were filed with the same inventor or at least one common joint inventor;
(B) The alleged continuation-in-part application was "filed before the patenting or abandonment of or termination of proceedings on the first application or an application similarly entitled to the benefit of the filing date of the first application"; and
(C) The alleged continuation-in-part application "contains or is amended to contain a specific reference to the earlier filed application." (For applications filed on or after September 16, 2012, the specific reference must be included in an application data 
	The present continuation-in-part application does not satisfy requirement (A) because the application does not name the same inventor or at least one common joint inventor with the earlier nonprovisional application.  
	Accordingly, the effective filing date of the claimed inventions in the present continuation-in-part application is considered December 10, 2019, which is the actual filing date of this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The specification at paragraphs [0084]-[0087] refers to reference characters 10B, 110B, 120B, 130B, and 140B, which were not included in FIG. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12, 13, 17, 19, and 23 are objected to because of the following informalities:  
In claim 12, the phrase “side reactor” (at line 4) should be changed to --said reactor--.
In claim 13, the word “by” in the phrase “delivered by” (at line 3) should be deleted.
In claim 17, the phrase “said the rector” (at line 3) should be changed to --said reactor--.
In claim 19, the phrase “to filtrate” (at line 5) should be changed to --to filter--.  Also, the phrase “neutralize acid gas” (at lines 11-12) should be changed to --neutralized acid gas--.
In claim 23, “side heating” (at line 2) should be changed to --said heating--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the limitation is unclear because the claim recites “wherein in said step (C)”, but the subject matter of the claim is drawn to “a heating system” operatively connected to the reactor for heating the plastic waste in the reactor.  As set forth in claim 1, the 
Regarding claim 10, the recitation of “the flammable gas” (at line 4) lacks proper positive antecedent basis, and it is unclear as to its relationship with the “usable fuel products” previously set forth in claim 8 (at lines 2-3).
Regarding claim 19, the limitation, “a condensing unit operatively connected with said reactor, wherein said condensing unit converts said clean gas into liquid phase products” (at lines 7-8) is unclear because the “filtration system” (at lines 5-6) produces the clean gas received by the condensing unit.  It appears that “said reactor” should be changed to --said filtration system--.
Regarding claim 20, the limitation “wherein said filtration system is connected with said heating system by said return flammable gas line” (at lines 2-3) is unclear because it appears that “the condensing unit” should be connected with the heating system by the return flammable gas line.
Regarding claim 22, the recitation of “the flammable gas” (at line 4) lacks proper positive antecedent basis, and it is unclear as to its relationship with the “usable fuel products in gas form” previously set forth in claim 19 (at lines 3-4).
Regarding claim 24, the limitation “a control unit operatively connected with said reactor to control parameters of said reactor and to control parameter of said condensing unit” (at lines 3-4) is unclear because the claim does not set forth that the control unit is also operatively connected with the condensing unit.
Claims 21, 23, and 25-27 are further rejected because depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gephart et al. (US 2015/0080624).
Regarding claim 1, Gephart et al. discloses a method for recycling plastic waste (i.e., a process for producing hydrocarbon oil from the thermal decomposition of waste plastics; see Abstract), comprising the steps of:
placing the plastic waste into a reactor (i.e., a pyrolysis reactor 4; see FIG. 1);
heating said plastic waste in said reactor 4 through a pyrolysis recovery process to generate flammable gas (i.e., the plastic waste undergoes thermal decomposition in the pyrolysis reactor 4 to generated hydrocarbon vapors removed through vapor vents; see paragraph [0045]);
filtering out clean gas from the flammable gas by a filtration unit (i.e., the gases are filtered by a candle filter unit 7B; see paragraph [0047]); and
transferring the clean gas through a condensing unit (i.e., the filtered gas is transferred to a unit that includes a first condenser 9, a second condenser 11, and a third condenser 13; see paragraphs [0050]-[0053]) to convert the clean gas in gas form into liquid phase products (i.e., products which include middle distillate hydrocarbon oil, collected in receiver 12).
Regarding claim 2, Gephart et al. discloses that the plastic waste is heated in the reactor 4 by a heating system (i.e., the pyrolysis reactor 4 includes a plurality of heating jacket segments, each supplied with hot gas from a thermal oxidizer 17 via hot gas jacket inlets 30; see FIG. 1-2; paragraph [0058]) with an operating temperature above 265°C (i.e., the thermal decomposition in the pyrolysis reactor 4 is performed at temperature in the range of about 450 to 500 degrees C; see paragraphs [0045], [0055]).
Regarding claim 3, Gephart et al. discloses that a heating system (i.e., a plurality of heating jacket segments on the pyrolysis reactor 4, each jacket segment being supplied with hot gas from a thermal oxidizer 17 via hot gas jacket inlets 30; see FIG. 1-2; paragraph [0058]) is operatively connected to said reactor 4, wherein said heating system is operated for heating the plastic waste in the reactor.
Regarding claim 6, Gephart et al. discloses that the condensing unit is connected with an oil tank to collect said liquid phase products (i.e., a receiver 12 collects middle distillate hydrocarbon oil; see FIG. 1; paragraph [0052]).
Regarding claim 8, Gephart et al. discloses a recycling and recovering system for plastic waste (i.e., an apparatus for producing hydrocarbon oil from the thermal decomposition of waste plastics; see FIG. 1, Abstract) comprising:
a reactor (i.e., a pyrolysis reactor 4; see paragraph [0045]) for placing a plastic waste thereinto to decompose the plastic waste to generate usable fuel products (i.e., hydrocarbon vapor) when the plastic waste is heated in the reactor;
a filtration unit (i.e., a candle filter unit 7B; see paragraph [0047]) operatively connected with said reactor to filter usable fuel products to obtain clean gas products; and
a condensing unit (i.e., a unit including a first condenser 9, a second condenser 11, and a 13; see paragraphs [0050]-[0053]) operatively connected with said filtration unit, wherein said condensing unit converts said clean gas products into liquid phase products (i.e., products including middle distillate hydrocarbon oil, collected in receiver 12).
Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2003/0050519).
Regarding claim 1, Cheng discloses a method for recycling plastic waste (i.e., a method for decomposing plastic waste to produce fuel materials; see Abstract; FIG. 1-2), comprising:
placing plastic waste (i.e., as the raw material; see paragraph [0011]) into a reactor (i.e., a cracking tank 12; see paragraph [0012]);
heating said plastic waste in said reactor (i.e., the raw material in the cracking tank 12 is heated by a heater 13 secured at a bottom of the outer tank 11; see paragraph [0012]) through a pyrolysis recovery process to generate flammable gas (i.e., cracked gas obtained from decomposing the raw material, which is discharged through a top tube 101);
filtering out clean gas from the flammable gas by a filtration unit (i.e., a filter tower 14 for filtering impurities in the cracked gas; see paragraph [0013]); and
transferring the clean gas through a condensing unit (i.e., a unit including a condenser 28; also, condensing at a first cooler 45 and a second cooler 46; see paragraphs [0016],[0019]) to convert clean gas in gas form into liquid phase products (i.e., products including diesel received in tank 60 and gasoline received in tank 61; see paragraphs [0019]-[0020]).
Regarding claim 2, Cheng discloses that the plastic waste is heated in said reactor 12 by a heating system 13 with an operating temperature above 265 degrees C (i.e., preferably, the cracking tank 12 is heated up within a range of 320 to 360 degrees C; see paragraph [0012]).
 13; FIG. 2) operatively connected to the reactor 12, wherein the heating system is operated for heating the plastic waste in the reactor.
Regarding claim 6, Cheng discloses that the condensing unit is connecting with an oil tank (i.e., a diesel oil tank 60, a gasoline tank 61; FIG. 2) to collect said liquid phase products.
Regarding claim 8, Cheng discloses a recycling and recovering system for plastic waste (i.e., an apparatus for decomposing plastic waste to produce fuel; see FIG. 2), comprising:
a reactor (i.e., cracking tank 12; see paragraph [0012]) for placing plastic waste thereinto (see paragraph [0011]) to decompose the plastic waste to generate usable fuel products when the plastic waste is heated in said reactor;
a filtration unit (i.e., filter tower 14; see paragraph [0013]) operatively connected with said reactor (i.e., via tube 101) to filter usable fuel products to obtain clean gas products; and
a condensing unit (i.e., a unit including a condenser 28, a first cooler 45, a second cooler 46; see paragraphs [0016], [0019]) operatively connected with said filtration unit, wherein the condensing unit converts the clean gas products into liquid phase products (i.e., products including diesel oil received in tank 60 and gasoline received in tank 61; see paragraph [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boonsawat (US 2018/0142164) in view of Cheng (US 2003/0050519). 
NOTE:  As stated above, Applicant is not entitled to the benefit of the earlier filed nonprovisional application.
Regarding claim 1, Boonsawat discloses a method for recycling plastic waste (see FIG. 1-2; paragraphs [0013]-[0021], [0030]-[0049]), comprising the steps of:
placing the plastic waste into a reactor 10 (see step (a)); 
heating said plastic waste in said reactor 10 through a pyrolysis recovery process to generate flammable gas (see step (b)); 
transferring the flammable gas through a condensing unit 11 to convert the flammable gas in gas form into liquid phase products (see step (c)); and
filtering out noncondensable gas transferred from the condensing unit by a filtration unit 12 (see step (d)).
Boonsawat fails to disclose a reverse ordering of the condensing step and the filtering step, such that the method instead includes the steps of: filtering out clean gas from the flammable gas of the reactor by a filtration unit; and transferring the clean gas through a condensing unit to convert the clean gas in gas form into liquid phase products.
Cheng discloses a method for recycling plastic waste (see FIG. 1-2; paragraphs [0010]-[0020]), comprising the steps of:
placing plastic waste (i.e., a raw material comprising plastic waste; see paragraph [0011]) into a reactor (i.e., a cracking tank 12; see paragraph [0012]);
heating the plastic waste in the reactor through a pyrolysis recovery process to generate 101);
filtering out clean gas from the flammable gas by a filtration unit (i.e., a filter tower 14; see paragraph [0013]); and
transferring the clean gas through a condensing unit (i.e., a unit that includes a condenser 28, a first cooler 45, a second cooler 46; see paragraphs [0016], [0019]) to convert the clean gas in gas form into liquid phase products (i.e., products including diesel oil received in tank 60 and gasoline received in tank 61; see paragraph [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the ordering of the condensing step and the filtering step in the method of Boonsawat because the filtering step would filter out any impurities, such as particle and ash entrained with the flammable gas of the reactor, prior to conducting further downstream processes, i.e., a condensing step, on the flammable gas, which would avoid the impurities blocking the pipes of the downstream processes and polluting the fuel materials, as taught by Cheng (see paragraph [0013]).
Regarding claim 2, Boonsawat (see paragraph [0033]) discloses that the plastic waste is heated in the reactor 10 by a heating system (i.e., burner 13) with an operating temperature above 265°C. 
Regarding claim 3, Boonsawat (see paragraph [0033]) discloses a heating system (i.e., a burner 13) is operatively connected to said reactor 10, wherein said heating system is operated for heating said plastic waste in said reactor. 
	Regarding claim 4, Boonsawat (see paragraph [0037]) discloses that the plastic waste is recycled and transformed to four usable fuel products of fuel oil, carbon char, flammable gases, 
	Regarding claim 5, Boonsawat (see paragraph [0032]) disclose that said reactor 10 is connected to a liquid spray system 101 to neutralize acid gas emitted from a reaction inside the reactor, and said liquid spray system is connected to an exhaust pipe 102 to reduce the pressure inside said reactor. 
Regarding claim 6, Boonsawat (see paragraph [0034]) discloses said condensing unit 11 is connected with an oil tank 15 to collect said liquid phase products. 
	Regarding claim 7, Boonsawat (see paragraph [0046]) discloses a step of recycling a thermal usage from said reactor 10 via a heat exchanger 16 connected to said reactor by delivering cool water from a water tank 17 to said reactor. 
	Regarding claim 8, Boonsawat (FIG. 2; paragraphs [0047]-[0051]) discloses a recycling and recovering system for plastic waste, comprising: a reactor 10 for placing plastic waste thereinto to decompose the plastic waste to generate usable fuel products when the plastic waste is heated in the reactor; a condensing unit 11 operatively connected with said reactor 10, wherein said condensing unit 11 converts said usable fuel products into liquid phase products (i.e., received in oil tank 15); and a filtration unit 12 operatively connected with said condensing unit 11 to filter noncondensable gas from the condensing unit 11 to obtain clean gas products. 
Boonsawat fails to disclose a reverse ordering of the condensing unit 11 and the filtration unit 12, so that the filtration unit is operatively connected with the reactor to filter usable fuel products to obtain clean gas products, and the condensing unit is operatively connected with the filtration unit to convert the clean gas products into liquid phase products.
Cheng discloses a recycling and recovering system for plastic waste (i.e., an apparatus  12; see paragraph [0012]) for placing plastic waste thereinto (i.e., a raw material comprising plastic waste; see paragraph [0011]) to decompose the plastic waste to generate usable fuel products when the plastic waste is heated in said reactor; a filtration unit (i.e., a filter tower 14; see paragraph [0013]) operatively connected with said reactor (i.e., by way of a top tube 101) to filter usable fuel products to obtain clean gas products; and a condensing unit (i.e., a unit that includes a condenser 28, a first cooler 45, a second cooler 46; see paragraphs [0016], [0019]) operatively connected with said filtration unit, wherein the condensing unit converts the clean gas products into liquid phase products (i.e., products including diesel oil received in tank 60 and gasoline received in tank 61; see paragraph [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the ordering of the condensing unit and the filtration unit in the system of Boonsawat because the filtration unit would filter out any impurities, such as particle and ash entrained with the usable fuel products, prior to conducting further downstream processes, i.e., condensation, on the usable fuel products, which would avoid the impurities blocking the pipes of the downstream processes and polluting the fuel materials, as taught by Cheng (see paragraph [0013]).
	Regarding claim 19, Boonsawat discloses a recycling and recovering system for plastic waste (see FIG. 2; paragraphs [0047]-[0051]), comprising: a heating system (i.e., burner 13); a reactor 10, wherein the plastic waste is heated in the reactor by the heating system to generate usable fuel products in gas form; a condensing unit 11 operatively connected with the reactor 10, wherein the condensing unit 11 converts the usable fuel products into liquid phase 12 operatively connected with the condensing unit 11 to filter non-condensable gas from the condensing unit to obtain clean gas; a liquid spray system 101 connected to the reactor to neutralize acid gas emitted from a reaction inside the reactor; and an exhaust pipe 102 connected to the liquid spray system 101 for discharging neutralized acid gas from said reactor 10 to reduce pressure inside said reactor after the acid gas is neutralized. 
Boonsawat fails to disclose a reverse ordering of the condensing unit 11 and the filtration unit 12, so that the filtration unit is operatively connected with the reactor 10 to filter usable fuel products to obtain clean gas products, and the condensing unit is operatively connected with the filtration unit to convert the clean gas products into liquid phase products.
Cheng discloses a recycling and recovering system for plastic waste (i.e., an apparatus for decomposing plastic waste to produce fuel materials; see FIG. 2), comprising: a reactor (i.e., a cracking tank 12; see paragraph [0012]) for placing plastic waste thereinto (i.e., a raw material comprising plastic waste; see paragraph [0011]) to decompose the plastic waste to generate usable fuel products when the plastic waste is heated in said reactor; a filtration unit (i.e., a filter tower 14; see paragraph [0013]) operatively connected with said reactor (i.e., by way of a top tube 101) to filter usable fuel products to obtain clean gas products; and a condensing unit (i.e., a unit that includes a condenser 28, a first cooler 45, a second cooler 46; see paragraphs [0016], [0019]) operatively connected with said filtration unit, wherein the condensing unit converts the clean gas products into liquid phase products (i.e., products including diesel oil received in tank 60 and gasoline received in tank 61; see paragraph [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the ordering of the condensing unit and the filtration 
	Regarding claim 20, Boonsawat (see FIG. 2, paragraph [0051]) discloses a return flammable gas line 121, wherein said filtration system 12 is connected with said heating system 13 by said return flammable gas line 121, so after the clean gas passed through the condensing unit 11, the remaining non-condensed gas is delivered back to said heating system 13 by said return flammable gas line 121. 
Claims 9-18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boonsawat (US 2018/0142164) in view of Cheng (US 2003/0050519), as applied to claims 8 and 19 above, and further in view of Kameda (GB 2132220) and Weyer (US 407,267).
Regarding claims 9, 10, 21, and 22, Boonsawat discloses that plastic waste is disposed in said reactor 10 to process a pyrolysis recovery reaction (see paragraph [0014]-[0015]).  Boonsawat, however, fails to disclose that the reactor 10 comprises the recited reactor body with a two-part body construction, including a first reactor body and a second reactor body.
Kameda (see FIG. 1-4) discloses a reactor (i.e., a vacuum chamber 2 provided with a still body 3) to process a plastic waste by a pyrolysis recovery reaction, wherein the reactor comprises a reactor body with a bowl-shaped bottom and a cylindrical side wall; and wherein the reactor further comprises a cover (i.e., an opening and closing cap 5, provided with an automatic opening and closing mechanism; see page 1, lines 108-118) tightly coupled to the 2’), so that the flammable gas g1 in the reactor 2,3 can be transferred out of said reactor.
	Weyer further discloses a reactor (i.e., a retort, heated by a furnace; see FIG. 1) for thermally decomposing a petroleum oil to generate a fuel gas, said reactor comprising a first reactor body (i.e., a part A of the retort) and a second reactor body (i.e., a part B of the retort) tightly coupled with the first reactor body in a detachable connection manner (i.e., “The part A of the retort is hemispherical and detachable from the part B, in order that it may be easily removed and renewed as soon as it is burned so much as to require a renewal of said part,” see page 1, lines 33-51), wherein said first reactor body A is a lower bowl shaped body (i.e., a hemispherical-shaped body) and said second reactor body B is an upper body having a height longer than a height of said first reactor body A (see FIG. 1).	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reactor of Kameda for the reactor in the modified system of Boonsawat because the reactor was known as a suitable reactor for the specific application of thermally decomposing plastic waste into usable fuel products, and the reactor was able to carry out the reaction economically, even when the charge of waste plastic is small (see page 1, lines 15-22 and lines 119-122).  In addition, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the reactor body of the reactor in the modified system of Boonsawat according to the claimed two-part reactor body construction because such construction would allow for the detachment and replacement of the first reactor body, which is more liable to be damaged by the heat, with 
	Regarding claim 11, Boonsawat (see paragraph [0004]; claim 12) discloses the plastic waste is heated inside said reactor 10 by a heating system (i.e., a burner 13) with an operating temperature above 400° C. 
	Regarding claim 12, Boonsawat (see FIG. 2; paragraphs [0048], [0050]) discloses a liquid spray system 101 connected to said reactor 10 to neutralize acid gas emitted from the reaction inside said reactor 10 and an exhaust pipe 102 connected to said liquid spray system 101 to reduce pressure inside side reactor 10, and an oil tank 15 connected with said condensing unit 11 to collect the liquid phase products. 
	Regarding claim 13, Boonsawat (see FIG. 1-2; paragraph [0051]) discloses said condensing unit 11 is connected with said heating system 13 by a return flammable gas line 121, so the non-condensed clean gas can be delivered to said heating system 13 by said return flammable gas line 121. 
	Regarding claims 14-16, Boonsawat (see FIG. 2; paragraph [0049]; claims 17-18) discloses a control unit 18 operatively connected with said reactor 10 to control parameters of said reactor, wherein said control unit 18 comprises a digital control module 181 to adjust parameters of said reactor, a monitoring module 182 to display the parameters for the pyrolysis recovery reaction, and a multi data logger 183 to save results for the pyrolysis recovery reaction, and wherein said control unit 18 is further operatively connected with said condensing unit 11 to control parameter of said condensing unit. 
16 connected to the reactor 10 to recycle a thermal usage from the reactor; a water tank 17 connected to the reactor to provide cool water thereto; and a water pump 171 connected with the water tank 17 to control the amount of water delivered into the reactor 10. 
	Regarding claim 23, Boonsawat discloses that the plastic waste is heated in said reactor 10 by said heating system 13 with an operating temperature above 400° C. (see paragraph [0004]; claim 12), wherein a plastic degrading catalyst is added into said reactor for degrading the plastic waste (see paragraphs [0038]-[0044]). 
	Regarding claims 24 and 25, Boonsawat (see FIG. 2; paragraphs [0048-[0049]; claims 17-18) discloses an oil tank 15 connected with said condensing unit 11 to collect the liquid phase products and a control unit 18 operatively connected with said reactor 10 to control parameters of said reactor and to control parameter of said condensing unit 11, wherein said control unit 18 comprises a digital control module 181 to adjust parameters of said reactor, a monitoring module 182 to display the parameters for the pyrolysis recovery reaction, and a multi data logger 183 to save results for the pyrolysis recovery reaction. 
Regarding claims 26 and 27, Boonsawat (see FIG. 2; paragraph [0046]) discloses a heat exchanger 16 connected to the reactor 10 to recycle a thermal usage from the reactor; a water tank 17 connected to the reactor 10 to provide cool water thereto; and a water pump 171 connected with the water tank 17 to control the amount of water delivered into the reactor 10.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gephart et al. (US 2015/0080624) in view of Hutchins et al. (US 8,795,475).
Gephart et al. (see FIG. 1) discloses that the plastic waste is recycled and transformed 12; see paragraph [0052]), carbon char (i.e., the carbonaceous pyrolysis by-products containing char/ash/coke, discharged through conveyor 6 to a dump hopper; see paragraphs [0028],[0045]), and flammable gases (i.e., non-condensable gases, sent to a gas dryer 16 for subsequent burning in a thermal oxidizer 17; see paragraph [0053]).  Gephart et al., however, does not disclose that the plastic waste is also recycled and transformed into electricity power.
	Hutchins et al. discloses a method for recycling plastic waste (i.e., a carbon-containing material, such as waste plastics; see column 6, lines 11-14), comprising: placing the plastic waste into a reactor (i.e., a pyrolysis reactor 12; see FIG. 1); heating the plastic waste in the reactor through a pyrolysis recovery process to generate flammable gas (i.e., carbon-containing gases, discharged via a conduit 38); condensing the gas (i.e., in a condensing arrangement 40) to form liquid phase products (i.e., condensed hydrocarbons, in a reservoir 44); and filtering the gas (i.e., in a filtration arrangement 46).  Specifically, Hutchins (see FIG. 3; column 11, lines 15-39) discloses that the plastic waste is recycled and transformed into four usable fuel products, including fuel oil 324, carbon char 318, flammable gases 314, and electricity power (i.e., “… the output gas may be burned directly on site (not illustrated) to produce electricity, which may be supplied to local sites or fed into the national grid,” at column 11, lines 33-35).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further recycle and transform the plastic waste into electricity power in the method of Gephart et al. because the flammable gases could then be used for the additionally useful purpose of generating electricity power to be supplied to local sites or fed into the national grid, as taught by Hutchins et al.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kameda (GB 2132220) in view of Cheng (US 2003/0050519).
Kameda discloses a recycling and recovering system for plastic waste comprising: 
a reactor (i.e., a vacuum chamber 2 provided with a still body 3; see FIG. 1-4) for placing plastic waste thereinto (i.e., an organic material, such as waste materials based on polypropylene; see page 1, lines 15-22) to decompose the plastic waste to generate usable fuel products (i.e., in gas stream g1) when the plastic waste is heated in said reactor (i.e., via indirect heating by a combustion chamber 4 of a firing furnace 1); and
a condensing unit (i.e., a tank 11 including a jacket 11b covering its whole periphery, wherein a water stream w1 circulating through the jacket 11b cools the gas stream g1 and liquefies the gas stream to form an oil stream f1; see page 2, lines 100-114) operatively connected with said reactor 2,3 (i.e., by way of exhausting outlet 2’), wherein said condensing unit 11,11b converts the usable fuel products g1 into liquid phase products f1.
Kameda, however, fails to disclose a filtration unit operatively connected with said reactor 2,3 to filter the usable fuel products g1 to obtain clean gas products, so that the condensing unit 11,11b converts the clean gas products into the liquid phase products f1.
Cheng discloses a recycling and recovering system for plastic waste (i.e., an apparatus for decomposing plastic waste to produce fuel materials; see FIG. 2), comprising: a reactor (i.e., a cracking tank 12; see paragraph [0012]) for placing plastic waste thereinto (i.e., a raw material comprising plastic waste; see paragraph [0011]) to decompose the plastic waste to generate usable fuel products when the plastic waste is heated in said reactor; a filtration unit (i.e., a filter tower 14; see paragraph [0013]) operatively connected with said reactor (i.e., by way of a 101) to filter usable fuel products to obtain clean gas products; and a condensing unit (i.e., a unit that includes a condenser 28, a first cooler 45, a second cooler 46; see paragraphs [0016], [0019]) operatively connected with said filtration unit, wherein the condensing unit converts the clean gas products into liquid phase products (i.e., products including diesel oil received in tank 60 and gasoline received in tank 61; see paragraph [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a filtration unit operatively connected with said reactor to filter the usable fuel products to obtain clean gas products in the system of Kameda because the filtration unit filter out any impurities, such as particle and ash entrained with the usable fuel products, prior to conducting further downstream processes, i.e., condensation, on the usable fuel products, which avoids the impurities blocking the pipes of the downstream processes and polluting the fuel materials, as taught by Cheng (see paragraph [0013]).
Claims 9, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kameda (GB 2132220) in view of Cheng (US 2003/0050519), as applied to claim 8 above, and further in view of Weyer (US 407,267).
	Regarding claims 9 and 10, Kameda discloses that the plastic waste is disposed in the reactor 2,3 to process a pyrolysis recovery reaction, wherein the reactor 2,3 comprises a reactor body having a bowl-shaped bottom and a cylindrical side-wall (see FIG. 1-4); and wherein the reactor further comprises a cover (i.e., an opening and closing cap 5, with an automatic opening and closing mechanism; see page 1, lines 108-118) tightly coupled to the reactor body in a detachable connection manner, so that the plastic waste can be put into the reactor easily, and the reactor body has an opening (i.e., an opening to the exhausting outlet 2’), so that the flammable gas g1 in the reactor 2,3 can be transferred out of said reactor.
	Kameda, however, fails to disclose that the reactor body comprises the claimed two-part body construction, including a first reactor body and a second reactor body tightly coupled with the first reactor body in a detachable connection manner, wherein the first reactor body is a lower bowl shaped body and the second reactor body is an upper body having a height longer than a height of the first reactor body.
	Weyer discloses a reactor (i.e., a retort, heated by a furnace; see FIG. 1) for thermally decomposing a petroleum oil to generate a fuel gas, said reactor comprising a first reactor body (i.e., a part A of the retort) and a second reactor body (i.e., a part B of the retort) tightly coupled with the first reactor body in a detachable connection manner (i.e., “The part A of the retort is hemispherical and detachable from the part B, in order that it may be easily removed and renewed as soon as it is burned so much as to require a renewal of said part,” see page 1, lines 33-51), wherein said first reactor body A is a lower bowl shaped body (i.e., a hemispherical-shaped body) and said second reactor body B is an upper body having a height longer than a height of said first reactor body A (see FIG. 1).	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the reactor body in the modified system of Kameda according to the claimed two-part body construction because such construction would allow for the detachment and replacement of the first reactor body, which is more liable to be damaged by the heat in the firing furnace, with a replacement first reactor body, without requiring the replacement of the second reactor body, which is not as liable to be damaged by the heat of the firing furnace, and thereby reduce the construction expenses of the system, as 
	Regarding claim 11, Kameda further discloses a heating system (i.e., a firing furnace 1 with a combustion chamber 4) for heating the plastic waste inside of said reactor 2,3 to an operating temperature above 400°C (see page 1, lines 58-68; ref. claim 1).
	Regarding claim 13, Kameda further discloses that the condensing unit 11,11b is connected to the heating system 1,4 by a return flammable gas line (i.e., a line for conveying a gas stream g7), so that the non-condensed gas g7 can be delivered to said heating system 1,4 by said return flammable gas line.
	Regarding claim 14, Kameda further discloses a control unit operatively connected with said reactor 2,3 to control parameters of said reactor (i.e., an automatic control of conventional means that controls the temperature and thermal decomposition; see page 2, lines 7-23).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kameda (GB 2132220) in view of Cheng (US 2003/0050519) and Weyer (US 407,267), as applied to claim 9 above, and further in view of Jorgenson et al. (US 2012/0066974).
Regarding claims 14 and 15, Kameda further discloses a control unit operatively connected with said reactor 2,3 to control parameters of said reactor (i.e., an automatic control of conventional means that controls the temperature and thermal decomposition; see page 2, lines 7-23). Kameda, however, fails to disclose the claimed control unit, including a digital control module, a monitoring module, and a multi-data logger.
Jorgenson et al. (see FIG. 8; generally, paragraphs [0073]-[0089]) discloses a control unit (i.e., a computing system 800 comprising a computer 812 including a processing unit 814) suitable for controlling a pyrolysis process, said control unit comprising a digital 840; see paragraph [0086]), and a multi data logger for saving results of the pyrolysis process (i.e., data can be input and stored in a system memory 816; see paragraph [0082]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control unit which includes a digital control module, a monitoring module, and a multi data logger for the control unit in the modified system of Kameda because such control unit was known to be suitable for adjusting, displaying, and saving the parameters in the specific application of a pyrolysis process, as taught by Jorgenson et al.
Regarding claim 16, the combination of references does not specifically disclose that the condensing unit is also operatively connected with the control unit to control a parameter of the condensing unit.  However, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further configure the control unit to operatively connect with the condensing unit in the modified system of Kameda because it would have been well-known to one of ordinary skill in the engineering art to employ process controls to replace manual activity and to fully automate the operations of the units in the chemical process.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,538,708 (hereafter US ‘708) in view of Cheng (US 2003/0050519).
Regarding claim 8, US ‘708 claims a recycling and recovering system for plastic waste 
US ‘708 fails to claim a reverse ordering of the condensing unit and the filtration unit, such that the filtration unit is operatively connected with the reactor to filter usable fuel products to obtain clean gas products, and the condensing unit is operatively connected with said filtration unit to convert the clean gas products into liquid phase products.
Cheng discloses a recycling and recovering system for plastic waste (i.e., an apparatus for decomposing plastic waste to produce fuel materials; see FIG. 2), comprising: a reactor (i.e., a cracking tank 12; see paragraph [0012]) for placing plastic waste thereinto (i.e., a raw material comprising plastic waste; see paragraph [0011]) to decompose the plastic waste to generate usable fuel products when the plastic waste is heated in said reactor; a filtration unit (i.e., a filter tower 14; see paragraph [0013]) operatively connected with said reactor (i.e., by way of a top tube 101) to filter usable fuel products to obtain clean gas products; and a condensing unit (i.e., a unit that includes a condenser 28, a first cooler 45, a second cooler 46; see paragraphs [0016], [0019]) operatively connected with said filtration unit, wherein the condensing unit converts the clean gas products into liquid phase products (i.e., products including diesel oil received in tank 60 and gasoline received in tank 61; see paragraph [0020]).

Regarding claim 19, US ‘708 claims a recycling and recovering system for plastic waste (see claim 1), comprising: a heating system (i.e., a burner, at column 6, line 20; see also claim 3); a reactor, wherein plastic waste is heated in the reactor by the heating system to generate usable fuel products in gas form (at column 6, lines 21-23); a filtration system operatively connected with the reactor (i.e., via a condensing unit) to filter the usable fuel products to obtain a clean gas (at column 6, lines 27-28); a condensing unit operatively connected with the reactor, wherein the condensing unit converts the usable fuel products into liquid phase products (at column 6, lines 24-26); a liquid spray system connected to the reactor to neutralize acid gas emitted from a reaction inside the reactor (at column 6, lines 29-31); and an exhaust pipe connected to the liquid spray system for discharging neutralized acid gas from the reactor to reduce pressure inside said reactor (at column 6, lines 32-35). 
US ‘708 fails to claim a reverse ordering of the condensing unit and the filtration unit, such that the filtration unit is operatively connected with the reactor to filter usable fuel products to obtain clean gas products, and the condensing unit is operatively connected with said filtration unit to convert the clean gas products into liquid phase products.
 12; see paragraph [0012]) for placing plastic waste thereinto (i.e., a raw material comprising plastic waste; see paragraph [0011]) to decompose the plastic waste to generate usable fuel products when the plastic waste is heated in said reactor; a filtration unit (i.e., a filter tower 14; see paragraph [0013]) operatively connected with said reactor (i.e., by way of a top tube 101) to filter usable fuel products to obtain clean gas products; and a condensing unit (i.e., a unit that includes a condenser 28, a first cooler 45, a second cooler 46; see paragraphs [0016], [0019]) operatively connected with said filtration unit, wherein the condensing unit converts the clean gas products into liquid phase products (i.e., products including diesel oil received in tank 60 and gasoline received in tank 61; see paragraph [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the ordering of the condensation unit and the filtration unit in the claimed system of US ‘708 because the filtration unit would filter out any impurities, such as particle and ash entrained with the usable fuel products, prior to conducting further downstream processes, i.e., condensation, on the usable fuel products, which would avoid the impurities blocking the pipes of the downstream processes and polluting the fuel materials, as taught by Cheng (see paragraph [0013]).
Regarding claim 20, US ‘708 claims a return flammable gas line, wherein the filtration system is connected with the heating system by the return flammable gas line, so after the clean gas passed through the condensing unit, the remaining non-condensed gas is delivered to the heating system by said return flammable gas line (see claim 1, at column 6, lines 36-42). 
Claims 9-18 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US ‘708 in view of Cheng (US 2003/0050519), as applied to claims 8 and 19 above, and further in view of Kameda (GB 2132220) and Weyer (US 407,267).
Regarding claims 9, 10, 21, and 22, US ‘708 claims that the plastic waste is disposed in the reactor to process a pyrolysis recovery reaction (see claim 2).  US ‘708, however, fails to claim that the reactor comprises the recited reactor body with a two-part body construction, including a first reactor body and a second reactor body.
Kameda (see FIG. 1-4) discloses a reactor (i.e., a vacuum chamber 2 provided with a still body 3) to process a plastic waste by a pyrolysis recovery reaction, wherein the reactor comprises a reactor body with a bowl-shaped bottom and a cylindrical side wall; and wherein the reactor further comprises a cover (i.e., an opening and closing cap 5, provided with an automatic opening and closing mechanism; see page 1, lines 108-118) tightly coupled to the reactor body in a detachable connection manner, so that the plastic waste can be put into the reactor easily, and the reactor body has an opening (i.e., an opening to the exhausting outlet 2’), so that the flammable gas g1 in the reactor 2,3 can be transferred out of said reactor.
	Weyer further discloses a reactor (i.e., a retort, heated by a furnace; see FIG. 1) for thermally decomposing a petroleum oil to generate a fuel gas, said reactor comprising a first reactor body (i.e., a part A of the retort) and a second reactor body (i.e., a part B of the retort) tightly coupled with the first reactor body in a detachable connection manner (i.e., “The part A of the retort is hemispherical and detachable from the part B, in order that it may be easily removed and renewed as soon as it is burned so much as to require a renewal of said part,” see A is a lower bowl shaped body (i.e., a hemispherical-shaped body) and said second reactor body B is an upper body having a height longer than a height of said first reactor body A (see FIG. 1).	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reactor of Kameda for the reactor in the modified system of US ‘708 because the reactor was known as a suitable reactor for the specific application of thermally decomposing plastic waste into usable fuel products, and the reactor was able to carry out the reaction economically, even when the charge of waste plastic is small (see page 1, lines 15-22 and lines 119-122).  Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the reactor body of the reactor in the modified system of US ‘708 according to the claimed two-part reactor body construction because such construction would allow for the detachment and replacement of the first reactor body, which is more liable to be damaged by the heat, with a replacement first reactor body, without requiring the replacement of the second reactor body, which is not as liable to be damaged by the heat, and thereby reduce the construction expenses of the system, as taught by Weyer (see page 1, lines 33-51).
Regarding claim 11, US ‘708 claims the plastic waste is heated inside said reactor by a heating system with an operating temperature above 400° C (see claim 3). 
Regarding claim 12, US ‘708 claims a liquid spray system connected to the reactor to neutralize acid gas emitted from the reaction inside said reactor and an exhaust pipe connected to said liquid spray system to reduce pressure inside the reactor (see claim 1), and an oil tank connected with the condensing unit to collect liquid phase products (see claim 5). 

Regarding claims 14-16, US ‘708 claims a control unit operatively connected with the reactor to control parameters of the reactor and operatively connected with the condensing unit to control parameter of the condensing unit (see claim 6); wherein the control unit comprises a digital control module to adjust parameters of the reactor, a monitoring module to display the parameters for the pyrolysis recovery reaction, and a multi data logger to save results for the pyrolysis recovery reaction (see claim 7).
Regarding claims 17 and 18, US ‘708 claims a heat exchanger connected to said reactor to recycle a thermal usage from said reactor and a water tank connected to said reactor to provide cool water thereto (see claim 8); and a water pump connected with said water tank to control the amount of water delivered into said reactor (see claim 9).
Regarding claim 23, US ‘708 claims that the plastic waste is heated in said reactor by said heating system with an operating temperature above 400° C, wherein a plastic degrading catalyst is added into said reactor for degrading the plastic waste (see claim 3).
Regarding claims 24 and 25, US ‘708 claims an oil tank connected with the condensing unit to collect the liquid phase products (see claim 5) and a control unit operatively connected with the reactor to control parameters of the reactor and parameter of the condensing unit (see claim 6); the control unit comprising a digital control module to adjust parameters of the reactor, a monitoring module to display parameters for the pyrolysis recovery reaction, and a multi data logger to save results for the pyrolysis recovery reaction (see claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774